Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US PGPUB 20170221450 hereinafter referenced as Kim in view of Chen et al., US PGPUB 20200126494 hereinafter referenced as Chen.

As to claim 1, Kim discloses a portable communication device comprising: a housing including a front plate and a rear plate opposite to the front plate (e.g. first and second surface 501a and 502a respectively, fig. 5A);
a display disposed in the housing and visible through the front plate (e.g. display 571a fig. 5A);
an illuminance sensor disposed between the display and the rear plate such that the illuminance sensor is overlapped with a portion of the display when viewed from above the front plate (e.g. illuminating sensor 550, fig. 5A); and
a processor disposed in the housing and operatively connected with the display, the processor being configured to: output an image via the display ([0039] the processor 120 may execute, for example, software (e.g., a program 140) to control at least one other component (e.g., a hardware or software component) of the electronic device 101 coupled with the processor 120 and may perform various data processing or computation);
obtain first illuminance data corresponding to illuminance sensed by using the illuminance sensor while the image is output via the display ([0075] wherein the illumination sensor 550 or RGB sensor 550 may simultaneously detect light outside the first surface 501a or light by image data output through the display 571a to obtain illumination-related data);
in response to the obtaining of the first illuminance data, identify display parameter information associated with the first illuminance data, the display parameter information including display brightness information obtained while the image is output via the display ([0089] In operation 605, the processor 120 may change the brightness of at least a portion of the display based on at least a portion of the image data and illumination-related data);
obtain second illuminance data by selecting a first illumination value as the second illuminance data in response to the display brightness information corresponding to a first brightness or selecting a second illumination value as the second illumination data in response to the display brightness information corresponding to a second brightness ([0129] for example, when determined that the mean brightness of the image data is not more than a preset brightness, so that the environment of the front surface of the electronic device is determined to be “low illumination,” “indoor,” or “nighttime,” the processor 1230 may change (e.g., reduce) the brightness of the display 1270, wherein low illumination read as second illuminance data); and
adjust a brightness of the display based at least in part on the first illumination value or the second illumination value selected as the second illuminance data while the image is output via the display ([0013]; the method includes transmitting to the display image data to be output through the plurality of pixels of the display, receiving illumination-related data obtained by detecting light outside the first surface of the housing using the at least one illumination sensor, and changing a brightness of at least a portion of the display based on at least a portion of the transmitted image data and the illumination-related data).
Kim does not explicitly disclose that, in response to the obtaining of the first illuminance data, identifying display parameter information associated with the first illuminance data.
However, in the same endeavor Chen discloses in response to the obtaining of the first illuminance data, identifying display parameter information associated with the first illuminance data ([0070] Furthermore, the display screen display parameter adjustment unit 5 comprises a first adjustment device which is used to change the preset corresponding relationship to match the display parameters of the display screen with the illumination state of the background environment within the viewing angle range of the user).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Kim to further include Chen’s method of controlling a preset display parameter in order to improve user’s image viewing experience.

As to claim 8, Kim discloses a method of sensing illuminance by an electronic device, the method comprising: outputting an image via a display of the electronic device (e.g. display 571a fig. 5A);
obtaining first illuminance data corresponding to illuminance sensed by using an illuminance sensor of the electronic device while the image is output via the display (e.g. illuminating sensor 550, fig. 5A);
in response to the obtaining of the first illuminance data, identifying display parameter information associated with the first illuminance data, the display parameter information including display brightness information obtained while the image is output via the display ([0089] In operation 605, the processor 120 may change the brightness of at least a portion of the display based on at least a portion of the image data and illumination-related data);
obtaining second illuminance data by selecting a first illumination value as the second illuminance data in response to the display brightness information corresponding to a first brightness or selecting a second illumination value as the second illumination data in response to the display brightness information corresponding to a second brightness ([0129] for example, when determined that the mean brightness of the image data is not more than a preset brightness, so that the environment of the front surface of the electronic device is determined to be “low illumination,” “indoor,” or “nighttime,” the processor 1230 may change (e.g., reduce) the brightness of the display 1270, wherein low illumination read as second illuminance data); and
adjusting a brightness of the display based at least in part on the first illumination value or the second illumination value selected as the second illuminance data while the image is output via the display ([0013]; the method includes transmitting to the display image data to be output through the plurality of pixels of the display, receiving illumination-related data obtained by detecting light outside the first surface of the housing using the at least one illumination sensor, and changing a brightness of at least a portion of the display based on at least a portion of the transmitted image data and the illumination-related data).
Kim does not explicitly disclose that, in response to the obtaining of the first illuminance data, identifying display parameter information associated with the first illuminance data.
However, in the same endeavor Chen discloses in response to the obtaining of the first illuminance data, identifying display parameter information associated with the first illuminance data ([0070] Furthermore, the display screen display parameter adjustment unit 5 comprises a first adjustment device which is used to change the preset corresponding relationship to match the display parameters of the display screen with the illumination state of the background environment within the viewing angle range of the user).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Kim to further include Chen’s method of controlling a preset display parameter in order to improve user’s image viewing experience.

As to claim 15, Kim discloses a non-transitory storage medium storing instructions, the instructions being configured to be executed by at least one circuit to cause an electronic device to perform at least one operation, 
the at least one operation comprising: outputting an image via a display of the electronic device (e.g. display 571a fig. 5A);
obtaining first illuminance data corresponding to illuminance sensed by using an illuminance sensor of the electronic device while the image is output via the display (e.g. illuminating sensor 450 or 451, figs. 4A and 4B respectively; wherein the illumination sensor 450 or 451 may measure the ambient illumination of the display 470 or 471);
in response to the obtaining of the first illuminance data, identifying display parameter information associated with the first illuminance data, the display parameter information including display brightness information obtained while the image is output via the display ([0089] In operation 605, the processor 120 may change the brightness of at least a portion of the display based on at least a portion of the image data and illumination-related data);
obtaining second illuminance data by selecting a first illumination value as the second illuminance data in response to the display brightness information corresponding to a first brightness or selecting a second illumination value as the second illumination data in response to the display brightness information corresponding to a second brightness ([0129] for example, when determined that the mean brightness of the image data is not more than a preset brightness, so that the environment of the front surface of the electronic device is determined to be “low illumination,” “indoor,” or “nighttime,” the processor 1230 may change (e.g., reduce) the brightness of the display 1270, wherein low illumination read as second illuminance data); and
adjusting a brightness of the display based at least in part on the first illumination value or the second illumination value selected as the second illuminance data while the image is output via the display ([0013]; the method includes transmitting to the display image data to be output through the plurality of pixels of the display, receiving illumination-related data obtained by detecting light outside the first surface of the housing using the at least one illumination sensor, and changing a brightness of at least a portion of the display based on at least a portion of the transmitted image data and the illumination-related data). 
Kim does not explicitly disclose that, in response to the obtaining of the first illuminance data, identifying display parameter information associated with the first illuminance data.
However, in the same endeavor Chen discloses in response to the obtaining of the first illuminance data, identifying display parameter information associated with the first illuminance data ([0070] Furthermore, the display screen display parameter adjustment unit 5 comprises a first adjustment device which is used to change the preset corresponding relationship to match the display parameters of the display screen with the illumination state of the background environment within the viewing angle range of the user).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Kim to further include Chen’s method of controlling a preset display parameter in order to improve user’s image viewing experience.

As to claim 2, the combination of Kim and Chen discloses the portable communication device of claim 1. The combination further discloses the first illumination value is determined as the illuminance sensor senses a light emitted while a first image having the first brightness is output via the display in a state in which an external light is blocked off, and the second illumination value is determined as the illuminance sensor senses a light emitted while a second image having the second brightness is output via the display in the state (Kim, e.g. operating the device with or without ambient light situation).

As to claim 3, the combination of Kim and Chen discloses the portable communication device of claim 1. The combination further discloses a memory, wherein each of the first illumination value and the second illumination value is stored in the memory before the outputting of the image (Kim, e.g. memory 130, fig. 1, for example, the database may be a lookup table (LUT) including information on the correlation between illumination and brightness).

As to claim 4, the combination of Kim and Chen discloses the portable communication device of claim 1. The combination further discloses the display parameter information further comprises at least one of color information or transmittance information obtained while the image is output via the display (Chen, [0013] the display parameters at least include a brightness and/or a color temperature).

As to claim 5, the combination of Kim and Chen discloses the portable communication device of claim 1. The combination further discloses the display brightness information comprises at least one of color on pixel ratio (COPR) information about the image output via the display or active matrix organic light emitting diode (AMOLED) off ratio (AOR) information about the display (Kim, [0104] According to an embodiment of the present disclosure, in operation 902, the processor 930 may determine the number or ratio (on pixel ratio (OPR) information) of pixels to output image data of a gray level (R, G, or B) selected from among a plurality of pixels in the display 970).

As to claim 6, the combination of Kim and Chen discloses the portable communication device of claim 1. The combination further discloses the illuminance sensor is disposed under an area of the display (Kim, for example, the electronic device 500a of fig. 5A may include at least one or more illumination sensors 550 or RGB sensors arranged between the display 571a and the second surface 502a).

As to claim 7, the combination of Kim and Chen discloses the portable communication device of claim 1. The combination further discloses the second illuminance data comprises a red (R) channel sensing value, a green (G) channel sensing value, a blue (B) channel sensing value, and a clear (C) channel sensing value of the illuminance sensor, corresponding to an R value, a G value, a B value, and a C value, respectively, of the image output from the display, with light blocked off from outside (Kim, [0078] According to an embodiment of the present disclosure, the electronic device 500b may include at least one illumination sensor 551, 552, and 553 or RGB sensor 551, 552, and 553 at least some of which are disposed inside at least one opening 541, 542, and 543).

As to claim 9, the combination of Kim and Chen discloses the method of claim 8. The combination further discloses the first illumination value is determined as the illuminance sensor senses a light emitted while a first image having the first brightness is output via the display in a state in which an external light is blocked off, and the second illumination value is determined as the illuminance sensor senses a light emitted while a second image having the second brightness is output via the display in the state (Kim, [0129] for example, when determined that the mean brightness of the image data is not more than a preset brightness, so that the environment of the front surface of the electronic device is determined to be “low illumination,” “indoor,” or “nighttime,” the processor 1230 may change (e.g., reduce) the brightness of the display 1270, wherein low illumination read as second illuminance data).

As to claim 10, the combination of Kim and Chen discloses the method of claim 8. The combination further discloses each of the first illumination value and the second illumination value is stored in a memory of the electronic device before the outputting of the image (e.g. memory 130, fig. 1, for example, the database may be a lookup table (LUT) including information on the correlation between illumination and brightness).

As to claim 11, the combination of Kim and Chen discloses the method of claim 8. The combination further discloses the display parameter information further comprises at least one of color information or transmittance information obtained while the image is output via the display (a color sensor 240H (e.g., red-green-blue (RGB) sensor).

As to claim 12, the combination of Kim and Chen discloses the method of claim 8. The combination further discloses the display brightness information comprises at least one of color on pixel ratio (COPR) information about the image output via the display or active matrix organic light emitting diode (AMOLED) off ratio (AOR) information about the display (Kim, [0104] According to an embodiment of the present disclosure, in operation 902, the processor 930 may determine the number or ratio (on pixel ratio (OPR) information) of pixels to output image data of a gray level (R, G, or B) selected from among a plurality of pixels in the display 970).

As to claim 13, the combination of Kim and Chen discloses the method of claim 8. The combination further discloses the illuminance sensor is disposed under an area of the display (for example, the electronic device 500a of fig. 5A may include at least one or more illumination sensors 550 or RGB sensors arranged between the display 571a and the second surface 502a).

As to claim 14, the combination of Kim and Chen discloses the method of claim 8. The combination further discloses the second illuminance data comprises a red (R) channel sensing value, a green (G) channel sensing value, a blue (B) channel sensing value, and a clear (C) channel sensing value of the illuminance sensor, corresponding to an R value, a G value, a B value, and a C value, respectively, of the image output from the display, with light blocked off from outside ([0078] According to an embodiment of the present disclosure, the electronic device 500b may include at least one illumination sensor 551, 552, and 553 or RGB sensor 551, 552, and 553 at least some of which are disposed inside at least one opening 541, 542, and 543).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        11/18/2022